Citation Nr: 1542985	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  10-38 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.

3.  Entitlement to service connection for muscle pain.



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1988.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was scheduled for a hearing before a Decision Review Officer at the RO in February 2010; however, he failed to appear for that hearing and did not request that it be rescheduled.  

A hearing was later held before the undersigned Veterans Law Judge at the RO in July 2012.  That hearing only addressed the issue of entitlement to service connection for a seizure disorder. A transcript of the hearing is of record.

The Board remanded the seizure disorder claim for further development in February 2013, and the case has since been returned to the Board for appellate review.  

Meanwhile, the Veteran also perfected an appeal of an April 2013 rating decision in which the RO denied service connection for an acquired psychiatric disorder and muscle pain.  These issues have been certified to the Board.  Therefore, the Board will also consider these additional claims.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of additional VA treatment records that were already considered by the Agency of Original Jurisdiction (AOJ).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the seizure disorder claim, the Board finds that a remand is necessary to obtain an additional VA medical opinion.  Specifically, the June 2014 VA examiner determined that the Veteran's seizure disorder was not caused by or a result of his military service.  In so finding, the examiner indicated that the Veteran had a concussion at age 12; he also noted a seizure disorder diagnosis in December 1988.  During the examination, the Veteran denied having any head injuries while on active duty and reported that his first seizure was four months after service.  The examiner explained that there is no scientific literature to support the Veteran's contention that observing explosions of naval mines could cause a seizure disorder; he observed the explosions from a safe distance on a mine destroyer ship.

While the VA examiner addressed some of the pertinent medical issues in this case, the opinion does not address the Veteran's causal theory regarding his in-service exposure to radar.  In addition, it is unclear if the examiner considered the complete history of the development of the Veteran's seizure disorder in providing the opinion.  Therefore, the Board finds that a medical opinion addressing these matters would be helpful in this case.

In addition, it appears that there may be outstanding and relevant VA treatment records, as detailed in the directives below, as well as Social Security Administration (SSA) records.  Specifically, the set of SSA records submitted by the Veteran's representative in April 2015 does not contain a decision granting or denying SSA benefits.  Therefore, a request for updated SSA records is necessary. 

Regarding the acquired psychiatric disorder and muscle pain claims, the Veteran requested a Board hearing at the RO in his October 2014 substantive appeal.  To date, he has not been afforded such a hearing.  Thus, the Veteran should be scheduled for a hearing before the Board at the RO in Huntington, West Virginia, for these claims.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a hearing with a Veterans Law Judge of the Board at the local RO in accordance with his request for the issues of service connection for an acquired psychiatric disorder, to include PTSD and anxiety and service connection for muscle pain.  See September 2014 statement of the case; October 2014 substantive appeal.

The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  The AOJ should obtain any outstanding and relevant VA treatment records for the seizure disorder claim, including from Huntington VA Medical Center (VAMC), the Charleston VA Outpatient Clinic, and the Miami VAMC.  The request for VA treatment records should include a search for any records associated with the November 2011 MRI results provided in the June 2014 VA examination report.

3.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  It is noted that the Veteran's representative submitted copies of SSA records in April 2015; however, this set of records does not contain a corresponding SSA decision.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

4.  After any additional records are associated with the claims file, the AOJ should refer the Veteran's claims file to the June 2014 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's seizure disorder.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the June 2014 VA examination report.

The Veteran has contended that his current seizure disorder is related to his in-service assignment to a minesweeper in the Persian Gulf, including working around radar and observing explosions of underwater mines.  See, e.g., November 2005 VA treatment record (Veteran's wife indicated that private doctors suggested possibility of relationship between seizures and working around radar); September 2008 claim and August 2013 written statement.  His service personnel records show that he was a radioman and also confirm his Persian Gulf assignment in 1988.

The Veteran has provided multiple statements as to the nature of the onset of his seizures.  See, e.g., July 1991 VA treatment record (reported history of nocturnal generalized tonic-clonic seizures, first ones in October 1990); September 2008 claim (reported disability began in January 1989); September 2010 substantive appeal (reported seizures first started about a year after coming home from the Persian Gulf); July 2012 written statement (sister recalled Veteran's reported in-service and observed post-service "spells" in 1988); July 2012 Bd. Hrg. Tr. at 5-12 (Veteran testified that he had his first spell, fell, and hit his head in 1984 with a similar incident in 1988; he first sought treatment in 1991, although he had spells between 1988 and 1991); May 2014 VA mental health examination report (reported first seizure in 1990); and June 2014 VA examination report (denied head injury while on active duty and reported having first seizure four months after service [December 1988]).

The VA treatment records show a reported history of seizures beginning in late 1990, as well as an assessment of seizure disorder in April 1991; subsequent private treatment records document ongoing treatment beginning in 2004.  See, e.g., April 1991 to July 1991 VA treatment records; private treatment records from Dr. I.D., Boone Memorial Hospital, and Charleston Area Medical Center; SSA records received in April 2015. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that, at the time of his January 1984 enlistment examination, the Veteran reported a history of a pre-service head injury which caused him to become unconscious; however, the examiner noted that there were no sequelae, and a related disorder was not noted on the clinical evaluation.  Therefore, the Veteran is presumed sound upon entrance.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's seizure disorder manifested in or is otherwise related to his military service, including as a result of his in-service duties and any symptomatology therein.

In providing this additional opinion, the examiner should discuss medically known or theoretical causes of the seizure disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.  The examiner should also discuss the Veteran's contentions as to the claimed onset of this disorder, as noted above.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs for the seizure disorder claim, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

